EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors iPass, Inc We consent to the incorporation by reference in the Registration Statements (Nos. 333-107315, 333-118295, 333-130064, and 333-131879) on Form S-8 of iPass, Inc. of our reports dated March17, 2008, with respect to the consolidated balance sheets of iPass, Inc. and subsidiaries as of December31, 2007 and 2006, and the related consolidated statements of operations, stockholders’ equity, and comprehensive income (loss), and cash flows for each of the years in the three-year period ended December31, 2007, and the effectiveness of internal control over financial reporting as of December31, 2007, which reports appear in the December31, 2007 annual report on Form 10-K of iPass, Inc. Our report dated March17, 2008 refers to accounting changes upon the adoption of Financial Accounting Standards Board Interpretation (FIN)No.48,
